Title: Thomas Jefferson to John G. Gamble, 10 August 1813
From: Jefferson, Thomas
To: Gamble, John G.


          Sir Monticello Aug. 10. 13.
          When I conveyed to mr Higginbotham the lot which is the subject of your letter of July 20. I delivered to him all the documents I possessed relative to it. among these were
			 two statements by James Buchanan describing the shape, position & boundaries of the lot. this was the only evidence I possessed of these circumstances; but James Buchanan was considered then as the oracle of the place as to it’s lots. it was on information from him that I purchased,
			 and no other evidence of what I bought, except the deed from mr Carter. the rough draught of this which I retained, I also gave to mr Higginbotham. you will observe by inspection of it, that it had been prepared as a fair one, for execution. but containing a general warranty mr Carter objected to it. the erasures & alterations visible on it, were then made, it was fairly copied, executed & acknoleged by him in Henrico court, where,
			 if it is not now to be found it must have been among the papers destroyed
			 by the British when in possession of Richmond. I am sorry it is not in my power to give you any other information on this subject, and tender you the assurance of my esteem & respect.
          Th:
            Jefferson
        